DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to the claim amendment  filed Dec. 20, 2020.
Claims 2-21 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Under the broadest reasonable interpretation, claim 21 is directed to signals per se.
First, because the preamble limits the overall scope of claim 21 to a “computer program product computer usable medium,”  the Examiner finds that the scope of claim 21 is limited to this particular “computer usable media.”
Second, the Examiner finds that one of ordinary skill in this particular art may interpret such ‘computer usable medium’ claims as signals.  To support the Examiner’s position that a person of ordinary skill in this art may interpret ‘computer usable medium’ claims as signals, see the broadest reasonable interpretation of “computer readable 1 by Director Kappos, D. J. Subject Matter Eligibility of Computer Usable Media, 1351 OG 212 (Feb 23, 2010)2 noting that “[w]hen the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.”).
Third, because signal claims are not in any statutory category, Applicants’ computer usable media claims are considered non-statutory subject matter.  In re Nuijten, 500 F3d 1346, 84 USPQ2d 1485 (Fed. Cir. 2007).3
To overcome this particular 35 U.S.C. § 101 rejection and assuming the original specification supports such an amendment in accordance with 35 U.S.C. § 112 1st paragraph, the Examiner recommends (by way of example only) that Applicant amend the preamble and insert the phrase “non-transitory.”  For example, the claim might recite: “a computer program product comprising non-transitory computer-usable medium .…”
For additional guidance on this matter, see memorandum4 by USPTO Director Kappos, D. J. Subject Matter Eligibility of Computer Usable Media, 1351 OG 212 (Feb 23, 2010)5

For additional guidance, see USPTO Memorandum6 by Acting Deputy Commissioner for Patent Examination Policy Hirshfeld, Andrew H. titled Effective Today: New Interim Patent Subject Matter Eligibility Examination Instructions,7 August 24, 2009 noting on page 1 that “[t]hese Instructions supersede previous guidance on subject matter eligibility that conflicts with the Instructions, including MPEP 2106(IV), 2106.01 and 2106.02.” 

Computer readable medium a transitory propagated signal medium, e.g. carrier wave. See Aggarwal et. al. (U.S. 7,711,586 B2) describing “computer and/or machine usable media [as] ... other forms of propagated signals (e.g., carrier waves, infrared signals, digital signals, etc.); etc.” C3 L39-L46; Crawford (U.S. 7,587,502 B2) describing a “computer usable medium” as wireless communications media in “a carrier wave.” C4 L13-L25; and Dunphy et. al. (U.S. 6,484,182 B1) describing how a “computer program product is carried by a medium usable by a computer (e.g. a carrier wave signal) . . . .” C2 L58-L60.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b). Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 2 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 9542542 to Giobbi et al (“First Patent Document”).  

Although the conflicting claims are not identical, they are not patentably distinct from each other. Claim 1 of the First Patent Document recites all the limitations of claim 2 of the instant application; however, claim 1 of the Patent Document differs since it further recites additional claim limitations including: 

automatically and wirelessly receiving, using the one or more processors, a second biometric sample from a second personal digital key device after the second personal digital key device has entered the proximity zone within the 

However, it would have been obvious to a person of ordinary skill in the art to modify claim 1 of the First Patent Document by removing the additional limitations noted above, resulting generally in the claims of the present application, since the claims of the present application and the claim recited in the First Patent Document actually perform a similar function.  It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karison, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Thus, omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.


Claim 15 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 9990628 to Giobbi et al (“Second Patent Document”).  

Although the conflicting claims are not identical, they are not patentably distinct from each other. Claim 1 of the Second Patent Document recites all the limitations of 

wherein a transaction with a merchant is authorized based on the first validation using the purchasing means information associated with the PDK and wirelessly transmitted subsequent to the comparison between the biometric profile and the biometric data based on the biometric input. 

However, it would have been obvious to a person of ordinary skill in the art to modify claim 1 of the Second Patent Document by removing the additional limitations noted above, resulting generally in the claims of the present application, since the claims of the present application and the claim recited in the Second Patent Document actually perform a similar function.  It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karison, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Thus, omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 4, recites “wherein the reader device temporarily stores the biometric input” which lacks sufficient support in Applicant’s specification. The Examiner has reviewed the specification but the specification does not appear to discuss the temporary storing of biometric input. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 3 recites “wherein automatically receiving the biometric input includes performing at least one of a fingerprint scan, a retinal scan, an iris scan, a facial scan, a palm scan, a DNA analysis, a signature analysis, and a voice analysis” which renders the claim indefinite. It would be unclear to a person of ordinary skill in the art how preforming a fingerprint scan would be automatic when it actually requires a user to scan their fingerprint. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-13 & 15-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Beenau et al (U.S. Patent Application Publication No. 20080008359 A1) (“Beenau”) in view of Robinson et al (US 20030061172 A1) in view of Noonan et al (US .

As per claims 2, 16 & 21, Beenau discloses:
after a first personal digital key device (e.g. Fob 102)  has entered a proximity zone, wirelessly receiving, at the reader device, from the first personal digital key device a first biometric sample (PIN or biometric sample or secondary verification)  associated with a valid user of the first personal digital key device, the first personal digital key device storing a biometric profile […] (¶¶ [0053], [0154], [0070],  [0151], [0153], [0172]);
automatically receiving (e.g. automatic interrogation), at a reader device, a biometric input from a user (Alternatively, the [biometric data] may be provided to fob 102 via RFID reader 104) (¶¶ [0141], [0051], [0155], [0156], [0157]);
comparing, […], the biometric input with a plurality of biometric samples received from a plurality of personal digital key devices […] (¶¶ [0141], [0142], [0144], [0166]); 
the plurality of biometric samples wirelessly received from the plurality of personal digital key devices […] including the first biometric sample wirelessly received from the first personal digital key device after the first personal digital key device entered the proximity zone (¶¶ [0154], [0070],  [0151], [0153], [0172]);
identifying, at the reader device, a match between the biometric input and the first biometric sample based on the comparison of the biometric input with the plurality of biometric samples received from the plurality of personal digital key 
responsive to the identification of the match between the biometric input and the first biometric sample, initiating, at the reader device, a transaction using the first personal digital key device  (¶¶ [0143], [0145], [0166]).

Beenau does not disclose that the comparing at the reader device the biometric input with the plurality of biometric samples 

Robinson, however, discloses comparing at the reader device (e.g. local/merchant device) the biometric input with the plurality of biometric samples (¶ [0066]; claim 15). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Beenau to perform some computer functions such as comparing at a local device, as disclosed by Robinson, to distribute the computer functions across multiple devices thereby reducing the load on any single device  (Robinson: ¶ [0008]). 

Additionally, Robinson further discloses preforming, the receiving, comparing and identifying steps at a local device (figs. 4-7 & related text).

Beenau does not expressly disclose:
a plurality of biometric samples received from a plurality of personal digital key devices within the proximity zone, 

Noonan, however, clearly disclose a plurality of identifying information such RFIDs received from a plurality of personal digital key devices within the proximity zone (¶ [0009]), 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Beenau to include the function of receiving identifying information such RFID from multiple devices within a proximity zone such as planogram, as disclosed by Noonan, to identify a device within the proximity zone to accurately offer tailored services (e.g. promotion or purchase transaction) to the device based on its location within the proximity zone (¶ [0020]).

Beenau does not expressly discloses the first biometric sample being a subset of the biometric profile. 
Larson, However, discloses comparing a stored public partial area with a current fingerprint 41, if the result is satisfactory 42 & 44, comparing the current fingerprint with the stored private area 47 (fig. 4 & related text).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Beenau to include biometric profile that includes multiple samples as disclosed by Larsson, because the process of Larsson verifies the alignment 44 prior to processing the fuller print to ensure that the 

The Examiner would like to direct the Applicant’s attention that Mere duplication of parts has no patentable significance unless new and unexpected result is produced (see MPEP §2144.04 VI (B)). For example, claim 2 recites a first personal digital key device and a second personal digital key device. Therefore, the Examiner submits that the plurality of personal digital key devices, has not patentable significance because the plurality of personal digital key devices produce predictable results as produced by the first personal digital key device. 

As per claim 3, Beenau/Robinson/Noonan/Larson discloses as shown above.
Beenau further discloses wherein receiving the biometric input includes performing at least one of a fingerprint scan, a retinal scan, an iris scan, a facial scan, a palm scan, a DNA analysis, a signature analysis, and a voice analysis (¶ [0167]).

As per claim 4, Beenau/Robinson/Noonan/Larson discloses as shown above.
Beenau does not expressly disclose wherein the reader device temporarily stores the biometric input. 
Robinson however discloses erasing transaction information after completion (¶ 0101]). 
It would have been obvious to a person of ordinary skill in the art to modify Beenau’s teaching with the function of temporary storing (deleting after completion), as 

As per claim 5, Beenau/Robinson/Noonan/Larson discloses as shown above.
Beenau further discloses authenticating the first personal digital key device (¶¶ [0146], [0166]) […]  the first personal digital key device has entered a usable coverage area (¶¶ [0146], [0166]). 

Beenau, however, is silent to the order the authentication steps are to be performed.  The authentication steps inherently have to be performed one before the other. The Examiner's principal position is that Beenau reasonably teaches either order and therefore, in alternate embodiments, would anticipate these claims.  
However, in case either order is not held to be inherent, the reordering of these steps would be obvious, because there is no new or unexpected result from the change in order. See MPEP 2144.04 (IV) (C). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified the teachings of Beenau  to reorder the authentication steps in either of the two possible orders to complete the whole authentication process, because, either way, the authentication is equally valid and therefore the transaction could be completed with equal confidence as to the person completing the transaction.

As per claim 6,
Beenau further discloses authorizing the transaction responsive to authenticating the first personal digital key device and determining that the biometric input matches the biometric profile associated with the valid user of the first personal digital key device (¶¶ [0146], [0166]).

As per claim 7, Beenau/Robinson/Noonan/Larson discloses as shown above.
Beenau further discloses wherein authenticating the first personal digital key device […] identifying the match and identifying the match is performed […] authenticating the first personal digital key device (¶¶ [0146], [0166]).

Beenau, however, is silent to the order the authentication steps are to be performed.  The authentication steps inherently have to be performed one before the other. The Examiner's principal position is that Beenau reasonably teaches either order and therefore, in alternate embodiments, would anticipate these claims.  
However, in case either order is not held to be inherent, the reordering of these steps would be obvious, because there is no new or unexpected result from the change in order. See MPEP 2144.04 (IV) (C). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified the teachings of Beenau  to reorder the authentication steps in either of the two possible orders to complete the whole authentication process, because, either way, the authentication is equally valid and therefore the transaction could be completed with equal confidence as to the person completing the transaction.

As per claim 8, Beenau/Robinson/Noonan/Larson discloses as shown above.
Beenau further discloses wherein authenticating the first personal digital key device includes receiving data from the first personal digital key device and comparing it against data from an external system (¶ [0166]).
As per claim 9, Beenau/Robinson/Noonan/Larson discloses as shown above.
Beenau further discloses wherein the first personal digital key device determines that the biometric input of the user matches the biometric profile associated with the valid user of the first personal digital key device (¶¶ [0141], [0142], [0144], [0166]).

As per claim 10, Beenau/Robinson/Noonan/Larson discloses as shown above.
Beenau further discloses obtaining, responsive to the biometric input matching the first biometric sample from the first personal digital key device and determining that the first personal digital key device is associated with the transaction, the biometric profile associated with the valid user of the first personal digital key device from the first personal digital key device (¶¶ [0155], [0156], [0157]; fig. 1 A & related text).

As per claim 11, Beenau/Robinson/Noonan/Larson discloses as shown above.
Beenau further discloses wherein the proximity zone and the usable coverage area are associated with a reader device and the reader device receives the biometric input, authenticates the first personal digital key device, and identifies the match between the biometric input and the biometric profile  (¶¶ [0154], [0070], [0151], [0153], [0172]);. 

As per claims 12 & 20, Beenau/Robinson/Noonan/Larson discloses as shown above.
Beenau further discloses wherein the biometric input received is a calculated representation of one or more of a physical and a behavioral characteristic based on input received by a biometric sensor (¶ [0153]).

As per claim 13, Beenau/Robinson/Noonan/Larson discloses as shown above.
Beenau further discloses wherein authorizing the transaction comprises: communicating with another system to authorize and approve the transaction; and presenting a status for the transaction (¶¶ [0074], [0116]). 

As per claims 15 & 18, Beenau/Robinson/Noonan/Larson discloses as shown above.
Beenau further discloses using at least one of financial information, credit card information and personal identification information received from the first personal digital key device to complete the transaction, the transaction being a financial transaction, the first personal digital key device including the at least one of the financial information, the credit card information, and the personal identification information (¶ [0169]). 

As per claim 17, Beenau/ Larsson discloses as shown above.
Beenau further discloses wherein the user provides the biometric input and the transaction is authorized without further action by the user (¶¶ [0146], [0166]).

As per claim 19, Beenau/ Larsson discloses as shown above.
Beenau further discloses authenticating the first personal digital key device after the first personal digital key device has entered a usable coverage area including comparing a first personal digital key device identifier associated with the first personal digital key device against data from an external system, the external system including one or more of a central registry, a validation database, and a private registry (¶¶ [0109], [0155], [0156], [0157]; fig. 1A & related text).

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Beenau  in view  Robinson in view Noonan in view of Larsson and further in view of McCoy et al (U.S. Patent No. 6,018,739) (“McCoy”).

As per claim 14, Beenau/Robinson/Noonan/Larson discloses as shown above.
Beenau does not disclose receiving a picture profile from the first personal digital key device, the picture profile including a picture associated with the valid user of the first personal digital key device; and displaying the picture profile associated with the valid user of the first personal digital key device to an administrator. 

McCoy, however, discloses receiving a picture profile from the first personal digital key device, the picture profile including a picture associated with the valid user of the first personal digital key device; and displaying the picture profile associated with the 

Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate identity verification using a picture, as disclosed by McCoy, to increase transactions’ security thereby preventing fraudulent transactions.

Response to Arguments
Applicant's arguments filed December 20, 2020 have been fully considered but are moot in view of the new ground of rejection.


Rejections under 35 U.S.C. § 103

Applicant argues (page 14):

On page 9, the Office Action contends that Beenau teaches “receiving a biometric input from a user” in the previously presented claim 2. As discussed during the interview, the cited paragraph [0157] in Beenau describes that “when a fob user desires to purchase groceries, fob user may submit his biometric sample while using fob 102 for the purchase at a POS. The POS may facilitate sending the biometric sample to the ASR such that the ASR authorizes the biometric sample and checks a look-up table in the ASR database to determine if any information is associated with the sample.” However, Beenau does not suggest “automatically receiving, at the reader device, a biometric input of a user at a point of a transaction” as now recited by amended claim 2.

The Examiner, however, respectfully disagrees. 
Beenau discloses automatically 
Applicant argues (page 14):

However, it is abundantly clear that the comparison in Beenau is performed on the fob 102. Furthermore, the comparison of fingerprints on the fob 102 is a one-to-one comparison and therefore does not suggest “comparing, at the reader device, the biometric input with a plurality of biometric samples received from a plurality of personal digital key devices within the proximity zone” as now recited by amended claim 2.

The Examiner, however, respectfully disagrees. 
Robinson, however, discloses comparing at the reader device (e.g. local/merchant device) the biometric input with the plurality of biometric samples (¶ [0066]; claim 15). 

Examiner interviews
The Examiner welcomes a telephonic interview to discuss the current application in order to advance prosecution. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the Notice of References Cited (form PTO-892).
Prokoski et al (US 6850147 B2) discloses:
wirelessly receiving a biometric profile from a personal digital key (PDK), wherein the biometric profile is uniquely associated with an individual in (col.5,lines 30-56). 
receiving a biometric input; comparing the biometric profile to the biometric input and authorizing a transaction responsive to the biometric profile matching the biometric input in (coI.7,lines 35-59).
obtaining a representation of physical or behavioral characteristics derived from the individual in (fig. 1).
receiving the biometric input comprises performing at least one of a fingerprint scan, a retinal scan, an iris scan, a facial scan, a palm scan, a DNA analysis, a signature analysis, and a voice analysis in (fig.6).
performing a device authentication to verify that the PDK is a valid device responsive to the PDK entering a proximity zone in (fig.4).
performing a challenge-response authentication to verify the PDK is valid wherein the PDK further verifies validity of an external device in (fig.6).
receiving available profile types from the PDK and comparing the available profile types to required profile types of authentication in (col. lO.lines 15-29). 
responsive to the available profile types being sufficient indicating that the PDK is valid and responsive to the available profile types not being sufficient indicating that the PDK is not valid in (fig.4).
establishing a secure communication channel with a remote registry in (col.lOJines 30-41). 
transmitting PDK information to the remote registry wherein the PDK information is uniquely associated with the PDK receiving validity information from the remote registry and determining if a transaction should be authorized based on the validity information and the comparison between the biometric profile and biometric input in(fig.6).
remote registry is a Central Registry comprising a secured centrally-located database administered by a trusted third-party organization in (fig.4).
remote registry is a private registry comprising a database administered by a private controlling entity in (fig-5).
receiving purchasing information from the PDK, the purchasing information comprising at least one of bank information, credit card information,debit card information, ATM card information and coupon information in (col. 2,lines 35-64).
determining if the purchasing information is valid by querying a remote validation database in (fig.6).
receiving a picture from the PDK comprising an image of the individual displaying the image on a screen and prompting an administrator to confirm or deny the identity of the individual based on the appearance of the individual and the _displayed image in (col. 11, lines 1-22).


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The examiner can normally be reached on 8 AM- 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAMON OBEID/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP §707.06 “Citation of Decisions, Orders Memorandums, and Notices” expressly authorizing the Examiner to cite to Commissioner’s Memorandums which have not yet been incorporated into the MPEP.
        
        2 Also also available at http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf
        
        3 See also In re Nuijten, 515 F3d 1361, 85 USPQ2d 1927 (Fed. Cir. 2008)(petition for panel rehearing and petition for rehearing en banc denied).
        4 See MPEP §707.06 “Citation of Decisions, Orders Memorandums, and Notices” expressly authorizing the Examiner to cite to Commissioner’s Memorandums which have not yet been incorporated into the MPEP.
        
        5 Also available at http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf
        6 See MPEP §707.06 “Citation of Decisions, Orders Memorandums, and Notices” expressly authorizing the Examiner to cite to Commissioner’s Memorandums which have not yet been incorporated into the MPEP.
        
        7 Available at  http://www.uspto.gov/patents/law/exam/memoranda.jsp